Citation Nr: 1100675	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-39 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to December 1973.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2010, the Veteran testified at a hearing in front of 
the undersigned Veterans Law Judge at the VA Central Office.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	In its March 1990 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss because there was no evidence of hearing loss in 
service or in the Veteran's post service medical records.  The 
Veteran did not appeal this decision, and it became final.

2.	Evidence received subsequent to the March 1990 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim.


CONCLUSIONS OF LAW

1.	The March 1990 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1989).  

2.	New and material evidence has been submitted, and the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may essentially cure 
the error in the timing of notice). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the full grant of benefits for the Veteran's request 
to reopen his claim of entitlement to service connection for 
bilateral hearing loss, the Board notes that no further 
notification or assistance is necessary to develop facts 
pertinent to the claim at this time. 

New and Material Evidence

The Veteran's current claim involves entitlement to service 
connection for bilateral hearing loss.  By way of background, the 
RO most recently denied the Veteran's claim in March 1990 because 
it found the Veteran's hearing was normal both in service and in 
his most recent audiological examinations.  The Veteran filed to 
reopen his claim in June 2008 and was denied by a July 2008 
rating decision.  The RO denied the claim because the new 
evidence submitted by the Veteran was not material in that it did 
not show that bilateral hearing loss has existed from military 
service or within one year of discharge from the military to the 
present.   

The Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening an appellant's 
claim, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final March 1990 rating 
decision included the Veteran's service treatment records and an 
April 1975 compensation and pension examination.  Since the March 
1990 rating decision, the Veteran's claims file has been 
supplemented with an August 2009 compensation and pension 
examination report; the Veteran's private audiologist's treatment 
records; several lay statements from the Veteran's family, 
friends, and coworkers; and the Veteran's November 2010 hearing 
testimony.  The Veteran's request to reopen his claim is 
evaluated based on this new evidence.  In addition,  a facsimile 
of a prescription blank from R.B., M.D., dated November 17, 2010, 
has been received.  The document essentially relates the 
Veteran's hearing loss to military noise exposure.

The Board notes that none of the evidence submitted after the 
March 1990 rating decision was available at the time of that 
decision.  The new evidence indicates that the Veteran is, in 
fact, diagnosed with a bilateral hearing loss disability, as 
evidenced by the August 2009 compensation and pension 
examination.  The Board observes that one reason given for 
denying the Veteran's claim in 1990 was that his audiological 
examinations did not show a hearing loss.  Thus, the Board finds 
that this evidence has not been submitted before and qualifies as 
new and material evidence as to an unproven element of his claim.  
See Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  
Therefore, the Veteran has submitted new and material evidence 
sufficient to reopen his claim.

Accordingly, having determined that new and material evidence has 
been submitted, the Veteran's claim of entitlement to service 
connection for bilateral hearing loss is reopened.  However, 
although the additional evidence is sufficient to reopen the 
claim, further efforts to assist the Veteran in substantiating 
his claim must be completed before the Board can consider the 
merits. 






ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened and, to this extent, the appeal is granted. 


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.  The Veteran contends 
that he served in the Pennsylvania National Guard from 1975 to 
1978 and that treatment records from this period may help 
substantiate his claim.  Significantly, this additional service 
has not yet been verified and no attempt has been made to 
associate treatment records from this period with the claims 
file.  Before the Veteran's claim can be readjudicated, the RO or 
AMC should attempt to obtain the Veteran's National Guard 
records.  If new treatment records are located and associated 
with the claims file, the RO/AMC should also determine whether 
they contain sufficient new evidence to require a supplemental 
opinion from the August 2009 compensation and pension examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate 
service department and/or record storage 
facility in an attempt to verify any and all 
periods of the Veteran's claimed service with 
the Pennsylvania National Guard from 1975 to 
1978,  including all periods of service (i.e. 
active duty for training and inactive duty 
for training).  Following receipt of such 
verification, the RO/AMC should attempt to 
obtain any and all additional records of 
treatment of the Veteran for the period in 
question.  All such information, when 
obtained, should be made a part of the 
Veteran's claims file.  If such treatment 
records are found to exist and are associated 
with the claims file, the RO/AMC should 
determine if it is necessary to obtain a 
supplemental opinion from the August 2009 
compensation and pension examiner.

2.  After any additional development deemed 
necessary is accomplished, readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


